Ouria, per

Q’Neall, J.
This case was a summary process to recover the value of a horse, purchased by the defendant at Sheriff’s sale, as the property of the plaintiff’s father.
*115The plaintiff relied upon a parol gift of the horse by his father to him about seven years before the trial. The proof was, that the plaintiff and his father lived together, and that his father, after the gift, had as much possession of the horse as he had before.
I said to the plaintiff's counsel, that since the Act of 1832, he could not recover on such a case against a purchaser, under an execution for a debt contracted since the gift, as was the case here.
For that Act declares that, “no parol gift of any chattel shall be valid against subsequent creditors or purchasers or mortgagees, except when the donee shall be separate and apart from the donor, and actual possession shall, at the time of the gift, be delivered to and remain and continue in the donee, his or her executors, administrators or assigns.” (6 Stat. 482.)
The plaintiff submitted to a non-suit, and now moves to set it aside, on the grounds stated within.
This court concurs in the view of this case taken by the Judge below. The motion is dismissed.
Richardson, Evans, Butlr and Wardlaw, JJ. concurred.